DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 1/06/2022. Claim 1 was cancelled by applicant. Claims 16-17 are objected to claim 18 has been allowed. Claims 2-15 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/06/2019, with respect to claims 16, 18 have been fully considered and are persuasive. Specifically, claim 16 was re-written into independent for and the remain claims dependencies were change to stem from 6 or 18  The rejections of claims 2-15 are hereby withdrawn.

Allowable Subject Matter
Claims 2-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 16;specifically, the prior art fails to teach or suggest a flashlight “wherein the semiconductor chips are mounted close to each other on the connection surfaces such that a distance between adjacent semiconductor chips is at most 100 um in a top view on the carrier upper side; a control unit, wherein control unit is configured to energize the semiconductor chips in a pulsed manner” in combination with other features of the present claimed invention.
Regarding claims 2, 7,15,17, these claims are allowable for the reasons given for claim 16 and because of their dependency status on claim 16.
Regarding claim 18,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 18;specifically, the prior art fails to teach or suggest a flashlight “wherein  a distance between adjacent semiconductor chips is at most 100 um in a top view on the carrier upper side, - exactly one of the semiconductor chips is configured to generate blue light, - exactly one of the semiconductor chips is configured to generate cyan-colored light, - exactly one of the semiconductor chips is configured to generate green light, - exactly one of the semiconductor chips is configured to generate yellow-orange light, - exactly two of the semiconductor chips are configured to generate red light, and - the semiconductor chips are arranged in two rows and, as seen in top view on the carrier upper side, as point-symmetrically as possible with respect to their emission properties. unit, wherein control unit is configured to energize the semiconductor chips in a pulsed manner” in combination with other features of the present claimed invention.
Regarding claims  3-6,8-14,18-20 these claims are allowable for the reasons given for claim 18 and because of their dependency status on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879